 LOCAL UNION =323Local Union No. 323, International Brotherhood ofElectrical Workers and Active Enterprises. Inc. andJ. F. Hoff Electric Co. Cases 12-CB-1742- I and12-CB-1742-2May 17. 1979DECISION AND ORDERBY CHAIRMAN FANNING( AND MEMBERS JENKINSANI) PENEI.I()On June 26, 1978. Administrative Law Judge Wil-liam F. Jocobs issued the attached Decision in thisproceeding. Thereafter. the General Counsel and theCharging Parties filed exceptions and supportingbriefs, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Respon-dent Union violated Section 8(b)(2) and (I)(A) of theAct by demanding, on June 22 and August 16, 1976.1that the Charging Parties, Active Enterprises, Inc..and J. F. Hoff Electric Co. (herein sometimes calledthe Employers), terminate certain of their employeeswho were employed prior to June 30. However, theAdministrative Law Judge dismissed allegations thatRespondent further violated Section 8(b)(2) and(I)(A) of the Act to the extent that it demanded, onJune 22 and August 16. that employees hired afterJune 30 by the Employers be obtained under an ex-clusive referral arrangement: that Respondent vio-lated Section 8(b)(3) of the Act by demanding onthose same dates the merger of two historically sepa-rate bargaining units over the objections of the Em-ployers; and that Respondent violated Section8(b)(3), (2) and (I)(A) of the Act, by filing chargesunder a collective-bargaining agreement with the Em-ployer in an effort to apply the terms of that contract.including an exclusive referral provision, to employ-ees of the Employer allegedly not covered by theagreement. We find merit in the exceptions of theGeneral Counsel and the Charging Parties to the Ad-ministrative Law Judge's failure to find the additionalviolations alleged.I All dates referred to herein are in 1976. unless olherwlse indicatedThe FactsPrior to 1973. Active and Hoff had signed letters ofassent, agreeing to be bound by collective-bargainingcontracts negotiated by the Florida East Coast Chap-ter of the National Electrical Contractors Association(herein called NECA) with Respondent Union.2Dur-ing the period prior to July 1. 1973, the basic contractbetween NECA and Respondent, known as the In-side Wireman Working Agreement, covered employ-ees performing both commercial and residential elec-trical work. The most recent inside agreement towhich Active and Hoff were parties was effectivefrom September 1. 1974, through September 30, 1076.On July 1, 1973, Respondent and NECA, on behalfof the employers represented by it. including Activeand Hoff which had signed letters of assent to bebound by this agreement as well, executed a separatecontract covering employees performing residentialelectrical work only, and creating new job classifica-tions of "residential wireman" and "residential wire-man trainee." The apparent purpose of the agreementwas to permit unionized contractors to compete moresuccessfully against their nonunion counterparts inthe industry. Thus, the Residential Wiring agreementprovided for generally lower wage rates and fringebenefits than the inside agreement, and also allowedemployers to hire residential wiremen form anysource rather than through an exclusive referral sys-tem as prescribed in the inside agreement) The lastresidential agreement to which Active and Hoff wereparties ran from Jul> 1. 1975, through June 30, 1976.In January 1976. Active and Hoff each informedNECA and Respondent that they no longer desiredto be represented by NECA for collective-bargainingpurposes. and that the) were terminating the residen-tial agreement upon its expiration on June 30. Subse-quently, in April, the Employers similarly notifiedNECA and the Union that they were withdrawingauthority from NECA to bind them in future negotia-tions, and that they were terminating the inside agree-ment upon its expiration on September 30.On June 22. Respondent acknowledged receipt ofActive and Hoffs notices of termination of the resi-dential agreement, thus consenting to the terminationof that contract. However. Respondent called the at-2 NECA is a nonprofit organization which, among other things. representsits members. electrical contractors and subcontractors in the constructionindustrs in collectise-hargaining negotiations with arious laxr unlons. andalso represents nonmember emplosers in uch negotiatiurns 'ihere those em-plovers have signed letters of assent indicating intent to he bound bh NE(CA-negotiated contracts.3 The residential agreement also contained clauses recognizing the Lnionas the exclusive representative of employees pertorming residental work.defining the particular type of work covered by the contract. and erecting aseparate grievance-arbitration procedure to adjust differences under the con-tract It also contalined a clause referring tI "this hargaeiing unit."242 NLRB No. 41305 I)I0 CISIONS OF NAFIONAI I.ABOR RELATIONS BOARDtention of the Employers to the recognition clause ofthe inside agreement, which contract did not expireuntil September 30. The clause read:The Employer recognizes the Union as the exclu-sive representative of all its employees perftorm-ing work within the jurisdiction of the Union torthe purpose of collective bargaining in respect tothe rates of pay, wages, hours of employmentand other conditions of work. Any and all suchemployees shall receive at least the minimumwages and work under the conditions of thisAgreement.Respondent then stated in the letter to each Em-ployer that it was required to terminate its "residen-tial employees" by June 30 (the date of expiration ofthe residential agreement), and that it was expectedthat each Employer would thereafter use only em-ployees "acquired through the referral procedure ofthe Inside Wiring Agreement" to perform all electri-cal work. On June 30, Respondent wrote Active andHoff agreeing to negotiate a successor Inside Agree-ment with each of them on a single-employer basis,and enclosing proposed changes in the current insideagreement for their consideration.By letters dated July 30 and 31, Active and Hoff,respectively, informed the Union that, in their opin-ion, it was unlawful for Respondent to seek to imposethe terms of the inside agreement upon work done byresidential employees while, at the same time, refus-ing to bargain individually with the Employers for anew residential agreement, and further that Respon-dent's demand for the termination of their currentresidential employees was unlawful and would not behonored. The letters also stated that the Employerswere willing to bargain with Respondent over theterms of a new residential agreement. On August I ,Active wrote Respondent repeating its request for ne-gotiations for a new residential agreement, and, onAugust 12, Active requested that Respondent beginnegotiations for a new inside agreement.Thereafter, on August 16, Respondent informedActive and Hoff in separate letters that it did notdesire to negotiate a successor residential agreementwith either of them;4that Respondent had previouslynotified the Employers that all electrical work afterJune 30 was expected to be performed under theterms of the inside agreement, including the exclusivereferral provision; that Respondent was of the opin-ion that the Employers were in breach of the inside'On July 10, Respondent entered into a new residential agreement withNECA for a I-year penod. The contract, like the previous residential agree-ment, provided for lower wages and fringe benefits than the inside agree-ment, but, unlike the old residential agreement and like the inside agreement,included an exclusive referral provision. The residential agreement was notrenewed after it expired in 1977, and thereafter both commercial and resi-dential work was performed under the terms of the inside agreement.agreement: and, finally, that Respondent had writtenthe Employers on June 30 stating its intention to ne-gotiate new inside agreements and was awaiting a re-sponse.Active, on August 25, wrote Respondent repeatingits request for negotiations for a new residentialagreement. as well as its refusal to extend the terms ofthe present inside agreement to residential work. Ac-tive also stated in its letter that it was anxious to ne-gotiate a new inside agreement covering commericalwork only, and enclosed proposed changes in the in-side agreement then in force. On September 21 and22, respectively, Active and Hoff reiterated in lettersto Respondent their requests for bargaining on a newinside agreement, and Hoff enclosed proposedchanges in the inside agreement with its letter.5Inletters dated September 21 and 22. respectively, Hoffand Active informed Respondent that they were plac-ing in effect their own economic packages coveringemployees performing residential work, inasmuch asRespondent had refused to bargain with them for anew residential agreement. On September 29, Activeand Hoff notified Respondent that they were puttinginto effect their proposed changes in the inside agree-ment as the Union had not responded to their re-quests to negotiate a new inside agreement.6How-ever, Active and Hoff stated again that they werewilling to bargain with the Union about thesechanges.In the meantime, on August 20, Respondent filedcharges against the Employers with the labor man-agement committee of NECA, alleging that Activeand Hoff had failed to pay wage rates and fringebenefits as required under the inside agreement, andalso had employed employees not referred throughthe contractual hiring system.7Representatives ofNECA, Active, Hoff, and Respondent met to discussthe charges on August 31. The Employers contendedat the meeting that NECA no longer had any author-ity to represent them, but indicated that they wereinterested in negotiating a new residential agreementindividually with Respondent. They also took the po-sition that Respondent was illegally seeking to imposeI The Administrative Law Judge inadvertently referred to the changes pro-posed by Hoff in the inside agreement as having been mailed on September8. Actually, although dated September 8, the) were sent to Respondent withHoff's letter of September 22.6 Also by apparent inadvertence. the Administrative Law Judge statedthat Active and Hoffs letters of September 29 repeated their previouslystated intention to put into effect their own economic packages coveringresidential employees only. However, as stated. the letters of September 29informed Respondent that Active and Hoff were putting in force changesthey had sought in the inside agreement. presumably covering only employ-ees performing commercial work.On July I Active employed one person for residential work who had notbeen hired through the referral system, and three persons performing com-mercial work who had been so referred. On the same date. Hoff had threeemployees doing residential work. none of whom had been referred by theUnion. and had four union-referred employees engaged in commercial work.306 lOCA. .I NI(N =323the terms of the inside agreement on work done byresidential employees. According to the Union, how-ever, the inside agreement applied to residential workafter June 30, and the charges related to violations ofthat contract.Later the same day, the labor management com-mittee of NECA convened formally to hear thecharges. The Employers and Respondent essentiallyrestated their positions, and the correspondence re-ferred to above was reviewed. Respondent assertedthat Active and Hoff had breached the inside agree-ment by not meeting the economic terms of that con-tract in connection with the performance of residen-tial work, and by not using only employees acquiredthrough the referral system established under the in-side agreement. The Employers continued to insistthat the inside agreement did not apply to residentialwork, and that NECA no longer had authority overthem in this regard. Although the Union did not spe-cifically demand the discharge of any current employ-ees of the Employers, as noted, violations of the refer-ral system were alleged. Finally. on September 10,Active and Hoff were notified that they had beenfound guilty of the charges, hut without any indica-tion as to the precise bases of the violations or as toany remedy for them.The Administrative Law Judge's DecisionThe Administrative Law Judge dismissed the keyallegation of the complaint that Respondent violatedSection 8(b)(3) of the Act by insisting, over the objec-tions of the Employers, on the merger of two histori-cally separate bargaining units. He rejected Respon-dent's argument that separate units of electriciansengaged in commerical and residential work were in-appropriate, noting that the Board has decided thatsuch units may be appropriate if agreed upon by theparties.' He further found that Respondent andNECA had "voluntarily and mutually" created aseparate, appropriate unit composed of residentialemployees, as evidenced by lower wages and fringebenefits and different working conditions specified foremployees working under the residential as opposedto the inside agreement. However, the AdministrativeLaw Judge also found that (I) upon expiration of theresidential agreement on June 30, Respondent wasunder no obligation to negotiate a successor residen-tial contract with the Employers. (2) there was nohistorical bargaining relationship, on an individualemployer basis, between Respondent and Hoff andActive concerning residential employees, and (3) theresidential agreement was merely supplementary" toI nternational rotherha d ltr l orl 'r. A : ( 0 ( L) ( i d oflLcal nion o 58 (Steinnmet. Eectrial ( ntrruiitrs 4 oh ifton, In a)234 NLRB 633 (1978)the inside agreement. so that upon expiration of theresidential agreement, the inside agreement automati-cally became applicable to residential work. Fromthese premises, the Administrative Law Judge con-cluded that Respondent lawkfully demanded that Ac-tive and oft respect the terms of the inside agree-ment as regards residential work after June 30. bothin its letters to the Employers both on June 22 and onAugust 16. and that it lawfullx sought to ent;rce itsdemands bh filing charges under the inside agree-ment.Nonetheless, the Administrative l.aw Judge didfind that Respondent violated Section 8(b)(2) and(I)(A) of the Act to the extent its letters of June 22and August 16 demanded that residential employeeshired before June 30 be discharged for not havingbeen referred through the Union. In the opinion ofthe Administrative Law Judge, this constituted an at-tempt to impose retroactively an otherwise lawful ex-clusive referral system and thus was illegal. However,he found no violation to the degree that the lettersrepresented a demand that employees hired afterJune 30 (and before October I) be obtained throughthe referral system., inasmuch as this would be a law-ful effort to insure compliance with the inside agree-ment. The Administrative Law Judge found no viola-tion of Section 8(b)(2) and (I )(A) of the Act inRespondent's charge that the Employers had violatedthe exclusive referral provision of the inside agree-ment, because the evidence did not clearly show thatthis amounted to an effort to secure the discharges ofemployees hired before June 30.Narrative ConclusionsThe Administrative Law Judge's erroneous refusalto find the additional violations alleged by the Gen-eral Counsel results largely from application of incor-rect legal principles to the facts he found. Thus, heproperly found that NECA and Respondent "volun-tarily and mutually" created distinct units of com-mercial and residential electricians by the executionof the residential agreement in 1973,9 and that suchunits were appropriate. Contrary to the Administra-tive Law Judge, however. Respondent could not law-fully insist that the residential and commercial unitsIn delermining lihat separate unirs Consisting of residential and corniercial electricians had been established. the Administrative Law Judge stressedthe different wages and fringe benefits provided for employees working un-der the residential agreement. This conclusion is also supported b thesefactors: The residential agreement recognized the Union as the exclusiverepresentative of the residential electricians: specified the precise type ofwork covered by the contract: stated that it applied to work performedexclusively under the contract: erected a separate grievance and arbitrationstructure to resolve disputes arising under the contract: created job classifica-tions which did not exist under the inside agreement: permitted the Emplos-ers to hire electricians "off the street" rather than through an exclusive refer-ral arrangements: and contained a clause referring to "this bargaining unit"307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe combined, without the consent of the Employers,under the terms and conditions of the inside agree-ment. For the Board has stated that:..it is well established that the integrity of abargaining unit, whether established by certifica-tion or by voluntary agreement of the parties,cannot ... be unilaterally attacked. The conductof negotiations on a basis broader than the estab-lished bargaining unit is nonmandatory, and theRespondents' insistence that the Charging Partyengage in such bargaining was violative of theAct. 0In the instant circumstances, Respondent demandedin its letters of June 22 and August 16 not merely thatnegotiations be conducted on a broader basis than theestablished units, but insisted that the terms and con-ditions of employment governing employees in oneunit immediately be applied to electricians working inthe other unit. By this conduct, Respondent violatedSection 8(b)(3) of the Act. Respondent also violatedthat section of the Act by seeking to enforce the termsof the inside agreement against work done in the res-idential unit through the means of the grievance andarbitration machinery of that contract." Respon-dent's letters of June 22 and August 16 also explicitlydemanded that the Employers obtain employees onlythrough the exclusive referral system of the insideagreement, and the June 22 letters informed the Em-ployers that their current residential employeesshould be dismissed by June 30. Respondent furthersought to force the Employers to obtain employeesonly through the union referral system by allegingviolations of the referral provision of the inside agree-ment in the charges it filed on August 20 pursuant tothat agreement. By these actions, Respondent vio-lated Section 8(b)(2) and ()(A) of the Act, inasmuchas they were attempts to cause the Employers to dis-criminate against employees in violation of Section8(a)(3) of the Act, which had the effect of restrainingand coercing employees in the exercise of their rightsguaranteed by Section 7 of the Act.The Administrative Law Judge's reasoning inreaching different conclusions may be treated briefly.First, his observation that Respondent did not have alegal obligation to bargain with Active and Hoff onbehalf of their residential employees, if it did not de-sire to represent them, is correct as a statement oflaw, though irrelevant, and contains a faulty premise.Respondent clearly, at all times, sought to represent10 G. B. Curry, President; International Union of Operating Engineers, LocalNo. 428, et al., 184 NLRB 976. 977 (1970), enforcement denied on othergrounds 459 F.2d 374 (3d Cir. 1972), petition for modification of opiniongranted 470 F.2d 722 (3d Cir. 1972).II See Retail Clerks Local 588, Retail Clerks Internarional Association,AFL-CIO (Raley's), 224 NLRB 1638 (1976), enforcement denied 565 F.2d769 (D.C. Cir. 1977).residential electricians employed by the Employers.The violation of Section 8(b)(3) of the Act consists inRespondent's unlawful efforts to enlarge the unit ofcommercial electricians, covered by the inside agree-ment, to include the distinct unit of residential em-ployees. Respondent was, of course, free at any timeto disclaim interest in representing the employees, butit was not privileged to demand their inclusion in an-other unit.The Administrative Law Judge's factually correctstatement that there was no bargaining relationship,on a single-employer basis, between Active and Re-spondent and Hoff and Respondent for a unit com-posed exclusively of residential electricians is withoutlegal significance. It is not disputed that Respondentconsented to the Employer's timely withdrawal fromNECA of its authority to bargain for them concern-ing their residential electricians. In this circum-stances, the following well-settled principle applies:"A unit limited to employees of the employer be-comes appropriate if the employer unequivocallymanifests its intention to withdraw from multiem-ployer bargaining and to pursue an individual courseof action after proper notice at an appropriatetime."2Finally, the Administrative Law Judge's character-ization of the inside agreement as a "primary" agree-ment which became applicable on June 30 to residen-tial employees upon the expiration of the"supplemental" residential agreement is contrary tohis own factual findings. The residential agreementplainly established separate terms and conditions ofemployment for residential electricians in a separateunit appropriate for purposes of collective bargaining,and the Administrative Law Judge so found. Fromthis the Administrative Law Judge should have con-cluded, for the reasons we have already indicated,that Respondent unlawfully attempted to compel theEmployers to merge the two units.The Administrative Law Judge, as noted, did findviolations of Section 8(b)(2) and (1)(A) of the Act tothe extent that Respondent in its letters of June 22and August 16 demanded the termination of the Em-ployer's residential employees hired prior to June 30.He concluded that this was an unlawful effort to ap-ply, retroactively, the exclusive referral provision ofthe inside agreement to residential work, because theinside agreement did not cover residential work untilJuly 1. However, as we have found that Respondentwas not privileged to insist that the terms of the insideagreement be applied to residential work at any time,Respondent also violated Section 8(b)(2) and ()(A)of the Act to the degree that its letters of June 22 and12 Tulsa Sheet Metal Works, Inc., 149 NLRB 1487. 1498-99 (1964), enfd.359 F.2d 62 (3d Cir. 1966).308 LOCAL UNION =323August 16 represented demands that residential em-ployees, either before or after June 30, be hired onlythrough the exclusive referral arrangement of the in-side agreement and that employees not so obtainedbe discharged.The Administrative Law Judge also found no vio-lation of Section 8(b)(2) and (1)(A) of the Act in Re-spondent's attempt to enforce the exclusive referralprovision of the inside agreement against residentialwork by filing charges under the grievance and arbi-tration clause of that contract. In his judgment, therewas no specific indication that the charges were basedon the Employer's failure to terminate employees nothired through that system. But the record clearlyshows that the charges were prompted by the Em-ployer's refusal to apply the exclusive referral provi-sion of the inside agreement, as well as other terms, toemployees performing residential work. Again, hav-ing found that Respondent could not lawfully de-mand that the Employers observe the terms of theinside agreement as regards residential employees, itwas a violation of Section 8(b)(2) and (1)(A) of theAct for Respondent to seek to enforce the exclusivereferral arrangement of the inside agreement againstthe Employer's residential employees by the dispute-settlement mechanism of that contract.In his dissenting opinion Chairman Fanning, subsilentio, takes issue with one of the AdministrativeLaw Judge's key findings, as well as with the follow-ing chain of logic upon which our decision rests.Point one: Chairman Fanning finds that a separate"contractual unit" as opposed to a separate bargain-ing unit was established covering residential work byRespondent and NECA in 1973. Notwithstanding hisstatement that "[t]here is an obvious distinction be-tween contractual units and bargaining units," we areaware of no authority drawing such a distinction, andhe calls our attention to none. Traditionally, a collec-tive-bargaining agreement defines the scope of therecognized bargaining unit. In this case, as pointedout at footnote 9, supra, and accompanying text, theevidence fully supports the Administrative LawJudge's finding that a separate unit encompassing em-ployees performing residential work was createdwhen NECA and Respondent executed the originalresidential agreement.' Indeed, it is difficult to seehow our dissenting colleague can disagree when the1 Our dissenting colleague observes that the recognition clause of the in-side agreement. purporting to cover all electrical work, was not altered whenthe separate residential agreement was concluded. However, the recognitionclause of the residential agreement, recognizing Respondent as the represent-alive of employees performing residential work, was clearly in derogation ofthe recognition clause of the inside agreement. and the terms and conditionsof employment described in the residential agreement were totally inconsis-tent with those contained in the inside agreement. See fn. 9. rupra. andaccompanying text. We therefore see no significance in the failure of theparties to amend the recognition clause of the inside agreement.parties to the residential agreement themselves re-ferred to "this bargaining unit" in the contract.'4Point two.: A separate bargaining unit for employ-ees performing residential work having been estab-lished on a multiemployer basis, it is settled law, aspreviously noted, that a bargaining unit limited toemployees of a single employer within the group be-comes appropriate upon the timely withdrawal ofthat employer from the association. There is no ques-tion that Active and Hoff each timely withdrew frommultiemployer bargaining concerning both their com-mercial and their residential employees."Point three: The legal conclusion now follows logi-cally from the two preceding points. Because separateunits confined to the residential and commercial em-ployees, respectively, of Active and Hoff were appro-priate, longstanding precedent holds that Respondentcould not lawfully demand the merger of the com-mercial and residential units of each employer in theabsence of their consent. For this reason, Respondentviolated Section 8(b)(3) of the Act in attempting tosecure such a merger without the agreement of Activeor Hoff, and, in circumstances already described, fur-ther violated Section 8(b)(2) and (I)(A) of the Act.Accordingly. we shall amend the AdministrativeLaw Judge's Conclusions of Law and enter an Orderagainst Respondent consistent with those conclusions.AMENDED CONCLUSIONS OF LAwNi. Active Enterprises, Inc., and J. F. Hoff ElectricCo. are employers within the meaning of Section 2(2)of the Act and are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Respondent is, and has been at all times mate-rial herein, a labor organization within the meaningof Section 2(5) of the Act.3. Units limited to employees of Active performingcommercial electrical work and residential electricalwork, respectively, are appropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Units limited to employees of Hoff performingcommercial electrical work and residential electricalwork, respectively, are appropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act.5. At all times material herein, Respondent hasrepresented a majority of the employees in each of the14 The dissent is correct in stating that Respondent and NECA signed theresidential agreement to permit the unionized members of NECA to competemore successfully with nonunion contractors. But this fact properly refersonly to the reason for creating a separate residential unit, not to whethersuch a unit was in fact established.ts In light of this fact. the dissent's suggestion that Active and Hoff unlaw-fully sought to compel negotiations on a narrower basis than was appropri-ate is. in our view. without merit309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate collective-bargaining units described inConclusions of Law 3 and 4, above, and has been therepresentative of all employees in each unit for thepurposes of collective bargaining within the meaningof Section 9(a) of the Act.6. Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(b)(3) of the Actby insisting, over the objections of Active and Hoff,on the merger of the separate units composed of com-mercial and residential electricians of each Employer,and by seeking to enforce its demands that the unitsbe merged by filing charges against the Employer un-der the grievance and arbitration provision of a col-lective-bargaining agreement covering only employ-ees performing commercial work.7. By attempting to cause the Employers herein todiscriminate against their residential employees inviolation of Section 8(a)(3) of the Act, as foundabove, the Union has engaged in unfair labor prac-tices within the meaning of Section 8(b)(2) of the Act.8. By restraining and coercing employees in the ex-ercise of rights guaranteed them by Section 7 of theAct, as found above, the Union has engaged in unfairlabor practices within the meaning of Section8(b)(l)(A) of the Act.9. The aforesaid violations are unfair labor prac-tices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, LocalUnion No. 323, International Brotherhood of Electri-cal Workers, West Palm Beach, Florida, its officers,agents, and representatives, shall:I. Cease and desist from:(a) Demanding, over the objections of Active En-terprises, Inc., and J. F. Hoff Electric Co., that sepa-rate, appropriate collective-bargaining units limitedto the employees of each Employer performing com-mercial and residential electrical work, respectively,be merged, and seeking to enforce any such demandby filing charges against the Employers under thegrievances and arbitration provision of a collective-bargaining agreement covering only employees per-forming commercial work.(b) Attempting to cause Active Enterprises, Inc.,and J. F. Hoff Electric Co. to discharge, or otherwisedeny employment to, any employee, by demandingthat the exclusive referral provision of a collective-bargaining agreement covering only employees per-forming commercial electrical work be applied to em-ployees performing residential work.(c) In any other manner restraining or coercingemployees of Active Enterprises, Inc., and J. F. HoffElectric Co. in the exercise of rights guaranteed themby Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Notify Active Enterprises, Inc., and J. F. HoffElectric Co., in writing, with copies to affected em-ployees, that it has no objection to the continued em-ployment of residential electricians not hired throughan exclusive referral arrangement contained in a col-lective-bargaining contract governing only the termsand conditions of employment of commercial electri-cians employed by the Employers.(b) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."'6Copies of said notice, on forms provided by the Re-gional Director for Region 12, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Sign and return to said Regional Director suffi-cient copies of the attached notice marked "Appen-dix" for posting by Active Enterprises, Inc., and J. F.Hoff Electric Co., if willing, in conspicuous places,including all places where notices to employees arecustomarily posted.(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.CHAIRMAN FANNING, dissenting in part:It is indeed "well established that the integrity of abargaining unit, whether established by certificationor by voluntary agreement of the parties, cannot ...be unilaterally attacked." But that hardly seems perti-nent to this case. There has never been a bargainingunit covering only the Charging Parties' residentialemployees.It is also well established that "the conduct of ne-gotiations on a basis broader than the establishedbargaining unit is nonmandatory." But the same ap-plies to negotiations on a basis narrower than the es-tablished unit. That is precisely what Active and Hoffsought to do here.They, and other employers, were parties to a collec-tive-bargaining agreement with Respondent. Theagreement covered both commercial and residentialIt In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted b order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an order of the Na-tional Labor Relations Board."310 LOCAL UNION =323work. The agreement did not cover "residential" em-ployees or, tbr that matter, "commercial" employees.It covered employees, any employees, all employeeswho performed electrical wiring. Because there wasone agreement setting forth conditions of employ-ment equally applicable to commercial and/or resi-dential work the employers subject to the agree-ment considered themselves disadvantaged withrespect to securing residential contracts or subcon-tracts. They appealed to the Respondent, or, as itaptly puts the matter, they "asked for a break." The"break" they sought was a separate agreement cover-ing residential work, an agreement which would setforth employment conditions different than thosefound in the existing agreement and likely to improvethe covered employers' bidding capacity.No doubt because the logic behind the expectationwas persuasive, and, in that, Respondent could expectmore work and more members, it gave those employ-ers the "break" they asked for. The "break" did nottake the form of individual contracts with those em-ployers in the multiemplover group. It was a mul-tiemployer contract covering only residential work,only residential employees, and, of course, Active andHoff.Within 3 years, Active and Hoff indicated, intimely fashion, their intention to withdraw from themultiemployer group. Nonetheless, they demandedcontinuing application of the "break": that is, eachasserted its "right" to negotiate a single-employercontract covering commercial work and a single-em-ployer contract covering residential work, and the ba-sis for the assertion was the "historically separate bar-gaining units" Respondent had permitted them, andthe rest of the group, to have.I do not think the "break" outlived participation inthe multiemployer group. Quite apart from the likeli-hood that the breadth of the group was a drivingforce behind the "break" in the first instance,' I donot believe an appreciation for the historical originsof the "break" justifies the conclusion that separateand distinct units for bargaining emerged from Re-spondent's attempt to accommodate the wishes of themultiemployer group. The inside, or so-called com-mercial, agreement sets out a recognition clauseclearly broader than commercial work, encompassingall electricians within the employ of all signatory andassenting employers. In point of fact, the word "com-mercial" does not even appear in the inside agree-ment. If the residential unit was mutually intended toconstitute a separate bargaining unit, one would an-" If we assume, as we fairly may, that additional work and additionalmembers were the quid pro quo for the "break," it follows that how muchwork and how many members were a consideration. Negotiating one con-tract covering 20 employers and generating x additional work and y addi-tional members requires substantially less of a union than does negotiating20 contracts generating work and membership of the same proportions.ticipate that its creation would result in some alter-ations of the existing inside agreement. But that is notthe case. On the basis of the terms of the inside agree-ment, the labor management committee of the mul-tiemployer group, apparently without dissent, con-cluded that both Active and Hoff were in breach ofthe agreement by not applying the agreement to theperformance of residential work in the absence of acontinuing residential agreement.There is an obvious distinction between contractualunits and bargaining units.'8Under circumstancessuch as found here, and with due regard for the entirehistory of the bargaining relationship. I see little justi-fication for the conclusion that the "break" vas mu-tuall intended to create separate bargaining, as op-posed to contractual, units. Like the Administrativel.aw Judge, I would treat the residential contract asno more than a supplement to the broader insideagreement and not as establishing a separate unit forbargaining outside the multiemployer group. I there-fore dissent not only from the majority's 8(b)(3) find-ings but from the additional 8(b)(2) and (I )(A) find-ings which flow from them. Accordingly. I wouldadopt the Administrative Law Judge's Decision in itsentirety.1, If there were not, the majority could not conclude that the inside agree-ment covers only commercial employees, because, as its recognition clausemakes clear. the inside agreement covers all electricians. But, based on itsassessment of surrounding facts, the majority concludes that the contractualunit. i e. the unit set forth in the inside agreement. is not really the bargain-ing unit in this case tloweser clear the distinction is, it is certainly clearerthan why the majority would to to such lengths to dispute a principle t isembracing.APPENDIXNOir(T rTo MEMBERSP()SIED BY ORDER OF THENATIONAl. LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE Wl.l. NOT demand, over the objections ofthe Active Enterprises, Inc., and J. F. Hoff Elec-tric Co., that separate, appropriate collective-bargaining units limited to the employees of eachEmployer performing commercial and residen-tial electrical work, respectively, be merged, andseek to enforce any such demand by filingcharges against Active and Hoff under the griev-ance and arbitration provision of a collective-bargaining agreement covering only employeesperforming commercial work.WE WILI. NOT attempt to cause Active Enter-prises, Inc., and J. F. Hoff Electric Co. to dis-charge, or otherwise deny employment to, anyemployee. by demanding that the exclusive refer-ral provision of a collective-bargaining agree-ment covering only employees performing com-311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmercial electrical work be applied to employeesperforming residential work.WE WILL NOT in any other manner restrain orcoerce employees of Active Enterprises, Inc., andJ. F. Hoff Electric Co. in the exercise of rightsguaranteed them by Section 7 of the Act.WE WILL notify Active Enterprises, Inc., andJ. F. Hoff Electric Co., in writing, with copies toaffected employees, that we have no objection tothe continued employment of residential electri-cians not hired through an exclusive referral ar-rangement contained in a collective-bargainingcontract governing only the terms and conditionsof employment of commercial electricians em-ployed by Active and Hoff.LOCAL UNION No. 323, INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERSDECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge: Thiscase was heard before me on August 25, 1977 at CoralGables, Florida. The charge in Case 12-CB-1742-1 wasfiled on September 2, 1976, by Active Enterprises, Inc., andthe charge in Case 12-CB-1742-2 was filed on the samedate by J. F. Hoff Electric Co., herein called Active andHoff respectively, and the Employers, collectively. The con-solidated complaint' issued April 29, 1977 alleging that Lo-cal Union No. 323, International Brotherhood ElectricalWorkers, herein called the Union, violated Section 8(b)(3),(2), and ()(A) of the National Labor Relations Act, hereinthe Act, by insisting, over the Employer's protests, on themerger of two historically separate bargaining units, by de-manding the termination of all of the Employer's residentialwiring employees, and by resorting to the arbitral machin-ery as a means of forcing the Employer's acquiescence tothe merger of the said two historically separate bargainingunits, and to the termination of all of the Employer's resi-dential wiring employees. The Union, in its answer deniedthe commission of any unfair labor practices.Representatives of all parties were present and weregiven full opportunity to participate in the hearing and sub-sequently filed briefs. Based upon the entire record, includ-ing my observation of the witnesses, and after due consider-ation of the briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONActive Enterprises, Inc., is engaged in the constructionindustry as an electrical contractor with its principal officeand place of business located at Lake Worth, Florida. Dur-ing the 12 month period September 26, 1975, through Sep-' Motions to amend the complaint in certain technical aspects weregranted during the hearing.tember 25, 1976, Active purchased and received materialsat its Lake Worth, Florida, place of business valued in ex-cess of $50,000 from suppliers within the State of Florida,who themselves received these materials directly frompoints located outside the State of Florida.J. F. Hoff Electric Co., is engaged in the constructionindustry as an electrical contractor with its principal officeand place of business located at Tequesta, Florida. Duringthe 12 month period October 1, 1975, through September30. 1976, Hoff purchased and received materials at itsTequesta, Florida place of business valued in excess of$50,000 from suppliers within the State of Florida, whothemselves received these materials directly from points lo-cated outside the State of Florida. I find that Active Enter-prises, Inc., and J. F. Hoff Electric Co. are and at all timesmaterial herein, have been, employers engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESFactsThe Florida East Coast Chapter, National ElectricalContractors Association, herein called the Association, is anonprofit corporation comprised of business firms engagedas electrical contractors and subcontractors in the construc-tion industry which, among other things, represents its em-ployer members, as well as other contractors who havesigned letters of assent, for purposes of collective bargainingwith various labor organizations, including the respondentunion. For a number of years the Association and theUnion were parties to a series of collective-bargainingagreements (Inside Wireman Working Agreements) whichcovered the employees of the participating employers en-gaged in the electricians trade, both in commercial and inthe residential phases of the industry. Among other things,these Inside Wireman Working Agreements required em-ployers bound by the agreements to utilize the Union's hir-ing hall for purposes of obtaining employees engaged in theelectricians trade.On September I, 1973, Active,2by virtue of a letter ofassent, became a party to and bound by the Inside Wire-man Working Agreement previously negotiated. Similarly,on October 22. 1974, Hoff also became a party to andbound by the Inside Wireman Working Agreement. Thelast such Inside Wireman Working Agreement to whichboth Active and Hoff were parties and by which they' werebound was effective September 1, 1974. through September30, 1976.While there was, at the time, an Inside Wireman Work-ing Agreement still in effect, the Association and the Union2 Active had previously been bound by the 1971 Inside Wireman WorkingAgreement and had applied its provisions to all work-residential and com-mercial.312 LOCAL UINION =323negotiated and executed, effective July 1. 1973. a separatecollective bargaining agreement covering residential em-plovees employed by employer members. This residentialagreement was subsequently extended in 1974 for an addi-tional I year period to June 30. 1976. The purpose of thenew Residential Wiring Agreement was to permit the em-ployer members to become more competitive with non-union contractors b permitting them to pay their employ-ees employed on residential jobs a lower wage and lesscostly fringe benefits than those employed on commercialjobs. It also permitted them to obtain employees from anysource, unlike the referral requirements provided in the In-side Wireman Working Agreement. In 1973 both Activeand Hoff. by virtue of letters of assent. became parties toand bound by the Residential Wiring Agreement. There-after, if these Employers assigned a residential job to anemployee hired outside the Union hall and employed underthe Residential Wiring Agreement. he was paid the lesserwage and worked under conditions provided by that con-tract. If they assigned a residential job to an employee re-ferred through the Union hall and employed under the con-currently extant Inside Wireman Working Agreement, hewas paid the greater wage and worked under conditionsprovided by the latter contract.In January 1976. Active and Hoff gave both the Associ-ation and the Union unequivocal notice that they no longerwished to be represented by the Association for purposes ofcollective bargaining and were terminating the existing Res-idential Wiring Agreement upon its expiration date of June30, 1976.1 They thereby withdrew authority to be bound bythe Association in any subsequent bargaining concerningthe employees working under the Residential WorkingAgreement.In April. 1976. Active and Hoff gave similar notice toboth the Association and the Union with regard to the In-side Wireman Working Agreement and thereby withdrewauthority to be bound by the Association in any subsequentbargaining concerning the employees working under the In-side Wireman Working Agreement.By letter dated June 22, 1976, the Union acknowledgedreceipt of the January letters from Active and Hoff. Thetermination of the Residential Wiring Agreements men-tioned therein were consented to,' effective June 30. but theEmployers were reminded of the still extant Inside Wire-man Working Agreement. Article II, Section 2.03 whichwas to remain in effect until September 30. 1976:The Employer recognizes the Union as the exclusiverepresentative of all its employees performing workwithin the jurisdiction of the Union for the purpose ofcollective bargaining in respect to the rates of pay.wages, hours of employment and other conditions ofemploy ment. Any and all such employees shall receiveat least the minimum wage and work under the condi-tions of this Agreement.This will serve as notice, that no later than midnight.June 30. 1976, you are expected to terminate your "res-idential employees." You will be required to performall your electrical work with employees acquiredNeither Active nor Hoff gave notice to the mediation services.4Meanwhile on July 10, 1976, the Union and Association entered into anew Residential Wiring Agreementthrough the referral procedure of the Inside WiringAgreement ...Neither Active nor Hoff made immediate reply to theUnion's June 22 letter. On June 30. the Union sent to Ac-tive and Hoff proposed changes in the Inside WiremanWorking Agreement which, since they were no longer to berepresented by the Association. the Union proposed to ne-gotiate with them separately.On July 30 and 31. Active and Hoff. respectively. finallyreplied to the Union's June 22 letter. objecting to and char-acterizing as unlawful, the Union's attempt to impose uponthem. the provisions of the Inside Wireman WorkingAgreement while neglecting to negotiate over the terms andconditions of a successor agreement to the Residential Wir-ing Agreement which had terminated on June 30. 1976.These letters contained offers to meet and negotiate newresidential agreements as well as refusals to discharge resi-dential electricians on grounds that such discharges wouldbe unlawful. On July 31. Hoff also replied to the Union'sJune 30 letter offering to meet with it for the purpose ofnegotiating changes in the Inside Wireman Working Agree-ment.On August II and 12. Active once again sent letters tothe Union requesting that negotiations for new residentialand inside wiring contracts be undertaken. On August 16the Union advised both Active and Hoff that it did notdesire to negotiate a residential agreement with them' andreminded them that the Inside Wireman Working Agree-ments was still in effect. would remain in effect until Octo-ber I and demanded compliance with its provisions includ-ing the requirement that all electrician employees be hiredthrough the union hiring hall referral system.'On August 25 Active. by letter, once again asked theUnion to bargain a new Residential Wiring Agreement andoffered to negotiate a new Inside Wireman Working Agree-ment as well, the latter to be applied only to commercialwork. Proposed changes to the Inside Wireman WorkingAgreement were also sent. On September 8, Hoff likewisesent proposed changes to the Inside Wireman Workingagreement. On September 21 and 22 Active and Hoff againrenewed their requests for bargaining on a new Inside Wire-man Working Agreement while on the same date, by sepa-rate communications, they advised the Union that in viewof its position, they were putting into effect their own eco-nomic packages covering their residential employees. Theseintentions were reiterated through letters dated September29. Neither Active nor Hoff received any response from theUnion with regard to their repeatedly stated desire to nego-tiate a new residential agreement. On October I Hoff's in-side wiremen failed to report for work and thereafter neverreturned as employees of Hoff.Though the Union refused to negotiate a separate resi-dential agreement with Active and Hoff it did negotiate anew residential agreement with the association which re-mained in effect from July 1976 through July 10, 1977 aftersOn July 10. the Union and the Association had negotiated a new Resi-dential Wiring Agreement which provided for loer wages than the InsideWireman Working Agreement but also provided. unlike the previous resi-dential agreements. for referral of all electrician employees through theunion hall.I Upon receipt of this letter both Active and Hoff ceased paying fringebenefits due under the residential agreement313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich it was not renewed. Thereafter, the Inside WiremanWorking Agreement between the Union and the Associ-ation covered both commercial and residential work just asit had prior to 1973.Meanwhile, as of July 1, Active had on its payroll oneemployee doing residential work who had not been referredthrough the union hall and three employees doing commer-cial work who had been referred in accordance with theInside Wireman Working Agreement. Hoff at this time hadthree employees doing residential work who were not re-ferred through the union and four employees who had beenreferred through the hall.On or about July 4, Active terminated two of the threeemployees doing commercial work and did not hire anyreplacements to do commercial work covered by the InsideWireman Working Agreement before the September expi-ration date of that agreement. Four new employees werehired "off the street" in July and August to do residentialwork and although Active paid fringe benefits into theUnion's funds in July, it discontinued doing so thereafter,After July 1., Hoff too, hired new employees to do residen-tial work who were not referred through the union hall.On August 20, the Union filed charges against Active andHoff with the Labor Management Committee of theN.E.C.A. under the Inside Wireman Working Agreementfor failing to pay wages and fringe benefits as providedtherein, and for hiring employees outside the referral sys-tem as required by the agreement. Subsequently. both Ac-tive and Hoff were advised of the charges and notified toappear before the Labor Management Committee on Au-gust 31 to answer the charges of alleged violations of theLocal Union Inside Wireman Working Agreement.On August 31, at about 1:30 p.m., a meeting was held,attended by representatives of the Association, the Union,Active, and Hoff to discuss the charges filed by the Unionagainst the two Employers. The Union took the positionthat since the Residential Wiring Agreement had expired,only the Inside Wireman Working Agreement remained ineffect and the charges concerned violations of that agree-ment. Active and Hoff took the position that they stillwanted to negotiate a new Residential Wiring Agreementbut denied that the Association should represent them sinceboth Active and Hoff had withdrawn authority from theAssociation to represent them in bargaining the previousJanuary. The Union refused to negotiate a new ResidentialWiring Agreement under any circumstances even if theEmployers first agreed to negotiate a new Inside WiremanWorking Agreement. The Employers countered that theUnion acted unlawfully when it attempted to apply theterms of the Inside Wireman Working Agreement to theresidential work. Nothing was apparently achieved duringthis meeting, and at 3:30 p.m. that afternoon the LaborManagement Committee convened to consider the charges.During that hearing the correspondence as described abovewas reviewed. The parties reiterated their positions andHoff once again asked the Union if it would negotiate theInside Wireman Working Agreement with Hoff and Activeto which the Union replied that it did not have to negotiatethe inside agreement with any individual firm, only with theassociation. With regard to the charges themselves, theUnion charged that Hoff and Active violated the InsideWireman Working Agreement by paying less money inwages and by not hiring their employees through the hiringhall. The Employers took the position that whatever diffi-culties existed were a result of problems involving residen-tial work and since the Residential Wiring Agreement hadexpired and they had withdrawn authority from the Associ-ation to represent them, the Association had no jurisdictionover the problem. There is no evidence that the Union actu-ally demanded termination of Active's or Hoffs residentialemployees either during the first or the second meeting heldon this date, although since failure to obtain employeesthrough referral was charged, demand for termination ofnon-referred employees could possibly, though not neces-sarily, be inferred.By letter dated September 10, Active and Hoff were ad-vised that they had been found guilty of the charges asalleged. Inasmuch as the allegations refer to certain Articleand Section numbers as do the findings whereby the Em-ployers are found to have violated the numbered Articlesand Sections, but there appears nothing in the record toindicate precisely what the Employers did that amounted toa violation, there is no way of determining what actionstaken by the Employers were considered violative. No rem-edy for the violations was suggested nor is there any indica-tion from the record as to whether or not there was compli-ance with any proposed remedy if, in fact, one wasproposed.Position of the PartiesConclusion and AnalysisGeneral Counsel and the Charging Parties take the posi-tion that the Union violated Section 8(b)(3) of the Act byinsisting, over the Employer's protests, on the merger of twohistorically separate bargaining units. General Counsel ar-gues that inasmuch as the Union and the Association since1973 bargained separate agreements for separate units ofresidential and commercial electricians, there was and is anobligation for the Union to bargain similar contracts withActive and Hoff after their withdrawal from the Associ-ation, and it was an unfair labor practice for the Union torefuse to negotiate individual successor agreements and at-tempt to extend the Inside Wireman Working Agreementto cover all of the electricians employed by Active and Hofffor the remainder of the life of the inside agreement becausethe Union's action amounted to a merger of the historicallyseparate bargaining units.The Union takes the position that there was only oneunit of electricians represented by the Union, not two asalleged by the General Counsel, and that the ResidentialWiring Agreement was terminated at the Employer's re-quests on July 1, 1976, leaving the Union with no obligationor duty to subsequently renegotiate a new agreement forresidential work.With regard to the question of whether there were twounits or one, the Union argues convincingly in its brief that"the sole purpose behind the execution of the residentialagreement in 1973 was to enable the Employers to obtainresidential work at a lower labor cost to themselves" and"to give the Employers a break." The Union points out that314 LOCAL UNION 323at the time it negotiated the residential agreement, therewas no obligation for it to do so, since there was already inexistence the Inside Wireman Working Agreement whichcovered all of the electricians employed by the participatingemployers, and therefore it should be apparent that it wasnever intended to create a separate unit of electricians in1973. The Union argues, further, that the employees em-ployed by the Employers are by application of the classicalindicia a single craft unit of electrical workers who are "re-quired to exercise the usual and recognized skills peculiar tocraft electricians everywhere," and who have long been rep-resented by the I.B.E.W. The Union's brief concludes thatelectricians performing residential work cannot, as the Gen-eral Counsel suggests, constitute an appropriate bargainingunit and that the electricians who work on residences aremerely one segment of the historical craft unit of electri-cians. The allowance of a separate bargaining unit of work-ers performing residential work and Union argues, wouldproduce a segmentation of the type which the Board hasfound to be undesireable, and the creation of a unit consist-ing of the segment of electricians who perform residentialwork would therefore be inappropriate.Convincing as the Union's argument sounds, neverthe-less, the Board has found that although in the electricalcontracting industry a combined residential and commer-cial unit has been found to be appropriate, so may they beseparate units where the parties have voluntarily and bymutual consent agreed upon separate units. This is so, theBoard has determined, even where a number of employeesin the separate commercial and residential units are capableof doing either commercial or residential work; where someemployers use such employees interchangeably: and wherethe same apprenticeship and licensing requirements applyto both residential and commercial employees.7The Boardhas concluded that a voluntarily and mutually agreed uponunit of residential employees is not obviously improper andmay constitute an appropriate unit by itself. In light, in theinstant case, of the bargaining history since 1973 for sepa-rate residential and commercial units of employees coveredby separate labor agreements, I find that the voluntarilyand mutually agreed upon separate units of residential andcommercial electrical employees are appropriate.' This con-clusion is also supported by indications in the record thatthe employees in the residential unit under the ResidentialWiring Agreements, in the instant case, have historicallyreceived different wages and fringe benefits and have beenemployed under different working conditions than were theemployees working under the Inside Wireman WorkingAgreement. Therefore, in accordance with the argumentsproffered by General Counsel and Charging Parties, I findthe Residential Unit a separate and appropriate unit.With regard to the argument proffered by General Coun-sel that inasmuch as the Union and the Association since1973 bargained separate agreements for separate units ofresidential and commercial electricians, there is an obliga-tion on the part of the Union to bargain similar contractswith Active and Hoff, I find, contrary to that view, that nosuch obligation exists.Both Active and Hoff were members of the Florida East'International Brotherhood of Electrical Workers, AFL-CIO-CLC, and itsLocal Union No. 58, 234 NLRB 633 (1978).'Id.Coast Chapter, N.E.C.A., and were bound by both the Res-idential Wiring Agreement and the Inside Wireman Work-ing Agreements negotiated on their behalf by the Associ-ation from the effective dates of those agreements up to thedates of their expiration. When both Active and Hoff inJanuary 1976 unequivocally and in timely fashion statedthat they no longer wished to be represented by the Associ-ation in collective bargaining for purposes of negotiating anew Residential Wiring Agreement and were terminatingthe existing agreement as of its expiration date, June 30,1976, they effectively withdrew from multi-emploNer bar-gaining, and whether their intention was to terminate theagreement completely or merelv to open up the way fornegotiating changes in the previously existing agreement.their decision to withdraw from the multi-employer bar-gaining unit and institute individual bargaining, was, in ef-fect, a timely demand for a change in the existing bargain-ing unit insofar as the employees of Active and Hoff wereconcerned. Whereas there was historical precedent for bar-gaining for a mulit-employer unit of residential employees,which unit had been mutually agreed upon, there is no suchhistorically founded basis upon which the Employers candemand or require the Union to represent its residentialemployees alone. No bargaining relationship having previ-ously existed on an individual basis between Active andHoff on the one hand and the Union on the other, there wasno obligation on the part of the Union to bargain. TheBoard cannot compel a union to represent employees itdoes not, or no longer desires to, represent, and a refusal tobargain over such employees does not violate Section8(b)(3) of the Act.9IIGeneral Counsel and Charging Parties contend that theUnion violated Section 8(b)(3) by insisting on merging theresidential unit with the inside wireman's or commercialunit. I do not find, however, that the facts support this argu-ment. Rather, it appears that prior to 1973 the Inside Wire-man Working Agreement was the only agreement in exis-tence and it covered all electricians whether they didresidential or commercial work, or both. In 1973, the Resi-dential Wiring Agreement was signed, supplementing theInside Wireman Working Agreement, permitting those em-ployers signatory thereto to apply to the newly created unit,terms and conditions of employment separate and distinctfrom the terms and conditions of employment applicable tothe inside wiremen or commercial electricians. With thetimely notice of withdrawal of Active and Hoff from theAssociation in January and the expiration of the Residen-tial Wiring Agreement on June 30, there was still left ineffect the Inside Wireman Working Agreement which wasstill applicable to all electricians employed by those em-ployers including the Charging Parties herein, who wereparties to that agreement by virtue of their membership inthe Association or by their agreement to be bound by theterms of the contract which the Association negotiated withthe Union. This agreement remained in effect after June 309 Local 44 and Washington State Association f' the UInited Association o/'Journeymen and Apprentices of the Plumbing and Pipefitting Industr9' of theUnied States and Canada. A FL CIO. 195 NLRB 225 ( 1972).315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil September 30 and Charging Parties, still being boundby the terms of that agreement were required to observe itsprovisions. The Union was within its rights in demandingthat the Charging Parties abide by its provisions includingthe wage and fringe benefits provided therein and the hiringhall referral provisions. Far from a merger taking place,there was merely the expiration of a supplemental agree-ment which left in effect the primary agreement negotiatedlawfully and in good faith, the provisions of which auto-matically became applicable as of July 1.0IIIInasmuch as the expiration of the Residential WiringAgreement occurred on June 30 and the Inside WiremanWorking Agreement still remained in effect until September30, all of the provisions of the Inside Wireman WorkingAgreement including wages, fringe benefits, and hiring hallreferrals, became effective as of July 1, and it was incum-bent upon the Charging Parties who were still parties tothat agreement to abide by its terms. When they failed todo so, by paying their electricians wages below those re-quired by the extant agreement and by refusing to abide bythe hiring hall referral provisions, the Union notified themof the necessity of compliance. The Union's insistence oncompliance with the wages and other working conditionsduring the period July I through September 30 was fullyjustified inasmuch as the Inside Wireman Working Agree-ment was in effect at the time. However, the Union's letterof June 22, 1976 also contained the following demand:This will serve as notice, that no later than midnight,June 30, 1976, you are expected to terminate your "res-idential employees." You will be required to performall your electrical work with employees acquiredthrough the referral procedure of the Inside WiringAgreement.To the extent that this letter contains a demand that em-ployees already hired by the Employers under the Residen-tial Wiring Agreement be terminated as of June 30, 1 findsuch a demand to be violative of Section 8(b)(2) and8(b)(lXa) as it is clearly an attempt on the part of theUnion to give retroactive effect to the Inside WiremanWorking Agreement which was not scheduled to take effectuntil June 30. Thus, it has been held that the discharge ofan employee at the insistence of a union or the demand forsuch discharge by a union because the employee had notbeen referred by the Union hiring hall is the plainest kindof discrimination," and although it is true that certainforms of discrimination may be legally permissible, aswhere an employer and a union have agreed that hiringshall be done through a non-discriminatory union-operatedhiring hall," such a lawful hiring hall clause cannot be ap-plied retroactively, that is, to justify the discharge of anemployee who was hired before the hiring hall clause be-10Cases cited in the General Counsel's and Charging Parties' are clearlydistinguishable on the facts." Austin & Wolfe Refrigeration, Air Conditioning and Heating, Inc., 202NLRB 135 (1973).12 Local 357, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America [Los Angeles-Seattle Motor Express v.N.L.R.B., 365 U.S. 667 (1961).came operative." In the instant case the Union unlawfullydemanded the termination of employees who had beenhired "off the street" during the period that the ResidentialWiring Agreement, which permitted such hiring, was ex-tant, termination to take effect as of the time the InsideWireman Working Agreement was due, once again, to bereinstated. On the basis of the cases cited, I find that theUnion, by issuing such a demand, was in violation of theAct. To the extent that the June 22 letter required, thoughonly implicity, that all employees hired subsequent to June30 (and before October I) be acquired through the referralprocedure of the Inside Wireman Working Agreement, Ifind no violation, for this request amounts only to a demandthat the Employers abide by the Inside Wireman WorkingAgreement during the period that it was to be in effect.Similarly, with regard to the August 16 letters, whichmust be read in the context of the entire congeries of events,to the extent that they may be interpreted as a demand thatthe employees hired "off the street" during the period thatthe Residential Wiring Agreement was in effect, should bedeprived of the opportunity to do work "to be performedunder the terms and conditions of the Inside Agreement"because they were not "workmen properly obtainedthrough the referral procedure." Such demand is also viola-tive since, if it is a violation, as found herein, for the Unionto demand their termination, it is likewise a violation forthe Union to demand that they not be permitted to be as-signed duties and to be remunerated in return therefor. Tothe extent, however, that these letters merely once againdemand that the Employers abide by the conditions of theInside Wireman Working Agreement without interferingwith the Section 7 rights of those employees hired prior toJune 30 under the Residential Wiring Agreement, I findthem innocuous.IVOn August 20, when the Union filed charges against theEmployers under the Inside Wireman Working Agreementit was perfectly within its rights to do so inasmuch as thatagreement was in effect at the time. The charges, broughtunder article I, section 1.10, were not explicit as to the pre-cise nature of the violations but alleged, broadly, breachesof article II, section 2.03 having to do with the Union'sstatus as the exclusive representative of the Employers' em-ployees and the requirement that all such employees receivethe minimum wages and work under the conditions of theInside Wireman Working Agreement. The precise nature ofthe alleged violations cannot be determined from a readingof the August 20 letter but since the Employers were payingbelow scale, it may safely be assumed that this was the basisfor the charge as it concerns Section 2.03. Without decidingthe merits of the charge therein, I see no reason why theUnion could not legitimately file such a charge if it felt thatthe Employers were violating the agreement in this respect.The charges further allege a violation of article II, section3.02, concerning referrals. Once again, since under the con-I1 Austin d Wolfe Refrigeration, supra,. Teamsters Local Union No. 676.affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, (Tellepsen Petro-Chemical Company), 172 NLRB948. affd. 419 F.2d 1274 (3d Cir. 1969).316 I.OCAL. INION =323tract the Utnion was to he "the sole and exclusive source ofreferrals of applicants for employment" and the Employerswere bound h) this agreement. et nevertheless hired newemployees off the street during the period July I to Septem-her 30. 1976. the Union was within its rights in bringingcharges against the Employers for breaching the agreementin this respect. If. in fact the nion brought charges ofviolation of Section 3.02 against the Emploers becausethe. failed to terminate emploees properli hired off thestreet prior to July 1 as permitted by the Residential WiringAgreement. the bringing of such charges ma\ well havebeen a violation of Section 8(h)(21 and (I)(A) as I havealreads found with regard to the Union's letters of June 22and August 16. But the record is not clear as to preciselwhat the basis of the Union's charge was insofar as it con-cerned alleged violations of section 3.02 of the agreement.Moreover. although General Counsel called as its witnesses.Jack F. Iloff. onald Fuchs. Sr.. and Walter Bost. all ofwhom were present during the .abhor-Management hearing.none of them were questioned about what was said duringthe hearing and meeting of August 31 as to an possibledemand for termination of Active's or Hoffs residentialemploees. I must assume that if the charges filed b theUnion with the l.abor-Management Committee of the As-sociation against Active and Hoff were based upon the Em-plovers' failure to terminate the residential employees. thenthat subject would have been discussed at the August 31hearing and ift discussed. would have been the subject oftestimony elicited from Hoff and Fuchs during the unfairlabor practice hearing before me. No such testimony p-pears in the record. Theret'fore. inasmuch as neither the alle-gations brought against Acti e and Hoff b' the nion. northe decision rendered bh the Labor-Management Commit-tee follo% ing their hearing. nor the testimony otf GeneralCounsel's witnesses during the instant proceedilgs. in an,way. specifically entions the failure of the Emploers toterminate their residential employees being as the bhsis forthe charges brought against them b tile nion. I am un-willing to conclude that said charges had that objecti e.particularly in light of the fact that there were other legiti-mate and law tful blses upon which thile allegations could befound to rest. Consequentll.I find that the General CouLn-sel h;as failed to support with a preponderance of the cei-dence. the allegation in the complaint that the Union filedcharg;es agitnst Active and Hoff, as an exlension of its de-nmand that all emploees of Actise and Ilotf perftoriinglresidential ork who were not hired through the Union'shiring hall. be terminated.The allegations of violations of article V\. sections 6.01.6.02. 6.03. and 6.04 having to do with the ailure of Activeand Hlotf to pa,; into the Health and W elfare. I.A. .C..Vocation and Pension Funds. and article VII. section 7.01ha\ving to do with the Emplosers' ailure to pay the w agespro ided for under the then extant Inside Wiremaln Work-ing Agreement. were clearlblegitimate subjects of tileUnion's charge. Without. of course. determinin the meritsof said charges. I find that the bringing of these chargeswere based upon considerations not in conflict with the Na-tional Labor Relations Act.In summar. I find that Local Union No. 323. Interna-tional Brotherhood of Electrical Workers. Respondentherein. has violated Section 8(b)(2) and 8(b)(I)(A) of theAct bh notifing Active and Hoff on June 22. and August16. 1976. that after the termination of the Residential Wir-ing Agreement on June 30. 1976. these employers wouldhave to terminate their residential employees. Said activity.on the part of the L nion. was clearl an attempt to dis-criminate against these emploees in regard to their tenureof emplo\ ment in violation of Section 8(a)(3) ot' the Act andwas therefore in violation of Section 8(b)(21. Inasmuch assaid acti ity had a tendency to restrain and coerce the em-ploiees of Active and Hoff in the exercise of the rightsguaranteed to them in Section 7 of the National Labor Re-lations Act. the Union has engaged in, and is engaging in.unfair labor practices within the meaning of Section8(b)( I )(A) oft the Act.In all other respects it is recommended that the chargesagainst the Union he dismissed.CON( t SONS Lx1. Active Enterprises Inc.. and J. F. Hof Electric Co.are employers within the meaning of Section 2(2) of the Actand are engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The lnion is. and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.3. B attempting to cause the Emploers herein to dis-criminate against their residential emploees in violation ofSection 8(a (3) of the Act. as tfound aboe. the l:nion hasengaged in unfair labor pr-;ctices within the meaning of'Section 8(b)(2) of the Act.4. B restrllilning1 ad coercinlg eclplo~ ees in the exerciseof rights gual;llinteed Ihe111 bh Section 7 of the Act, as foulndahove. the niin hlas en!;led in unfair labor practiceswithill the meliannilel ot Section (hb)( I (A) of the Act.5. he oresaid ilitioln ire untair labor practices at-tecting commerce tilhin he meaninint of Section 2(6) and(7)of the Act.I it R su-m)Ia ig tfound that the nion has engaged in unfair laborprictlices in iolation of Section 8(b)(2) and 8(b)( )(A) ofthe Act. I shall recoimmend that it cease and desist there-troil ai nd take certain afirmative action designed to effectu-ate the policies otf the Act.Ilas ig tund that the Union attempted to cause ActiveE-nterprises. Inc.. and J. F. Hoff Electric Co. to discrimlina-toril5termillate certain of their emnployees in iolation ofSection 8(b). (I (A). and (21 of the Act. I shall recommendthat the Union ad\ ise both employers that it has no objec-tion to the cointinied emnlployment ot'said emploees and topst an aIpproprilllte notice.JRecommllelided Order omittec trolm publication.J317